Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


3.	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BONDALAPATI et al (US 20160378827 A1, hereinafter, “BONDALAPATI”).
4.	With respect to claim 1,
	BONDALAPATI discloses a method for optimizing an uncorrelated subquery, the method comprising:
determining, by a computer device comprising a memory storing instructions and a processor in communication with the memory, whether there is an uncorrelated subquery statement in a target clause in a database query statement (BONDALAPATI [0159] e.g. [0159] A subquery is a portion or component of a query that is distinct from other portion(s) or component(s) of the query and that may be evaluated separately (i.e., as a separate query) from the other portion(s) or component(s) of the query.  The other portion(s) or component(s) of the query may form an outer query, which may or may not include other subqueries.  A subquery nested in the outer query may be separately evaluated one or more times while a result is computed for the outer query [as uncorrelated subquery; referring to the instant application specification [0035]); and
in response to the determination that there is the uncorrelated subquery statement in the target clause in the database query statement:
obtaining, by the computer device, an estimated number of rows of an execution result set corresponding to the target clause (BONDALAPATI [0095] – [0100] e.g. [0097] In one embodiment, the cost estimates are generated by compiling the subqueries for generating the initial temporary table to determine and/or estimate the size (e.g. the number of rows) that would be produced in (1) the PAIT table using the initial-partial-aggregation technique and (2) an initial temporary table that would otherwise be created using the underlying query execution framework, such as a UIT table.  In one embodiment, the determination of whether to use the initial-partial-aggregation technique is based on a metric that includes the estimated size for a UIT table (or other initial table defined in the underlying query optimization framework) (N1) divided by the estimated size for the PAIT table (N2), or (N1/N2).  One example of a metric is N1/N2, which reflects a relative size reduction of the initial temporary table when the initial temporary table is a PAIT table generated using the initial-partial-aggregation technique.  In one embodiment, the metric is further based on a degree of parallelism (Dr) available to compute the query.  For example, the metric may be N1/N2/DP.  In one embodiment, the initial-partial-aggregation technique is used when the metric is greater than a threshold T. Any of the values used in cost optimization may be estimated);
determining, by the computer device, whether the estimated number of rows is less than a preset threshold (BONDALAPATI [0095] - [0097] e.g. [0095] In one embodiment, the initial-partial-aggregation technique is only used to execute the query when it is determined that using the initial-partial-aggregation technique is cost effective, such as based on one or more cost estimates.  For example, the initial-partial-aggregation technique can be used when the estimated cost of using the PAIT table generated by the initial-partial-aggregation technique is lower than a cost [as a preset threshold] of using another initial temporary table, such as the UIT table. [0096] When the conditions for using the initial-partial-aggregation technique are met, an estimated cost of using another technique defined in the underlying query optimization framework for generating an initial base table for a query can be compared against an estimated cost of using the initial-partial-aggregation technique on the query.  Even if the conditions for the initial-partial-aggregation technique are met, a cost optimizing procedure may determine that another technique defined in the underlying query optimization framework for generating an initial base table should be used. [0097] In one embodiment, the cost estimates are generated by compiling the subqueries for generating the initial temporary table to determine and/or estimate the size (e.g. the number of rows) that would be produced in (1) the PAIT table using the initial-partial-aggregation technique and (2) an initial temporary table that would otherwise be created using the underlying query execution framework, such as a UIT table.  In one embodiment, the determination of whether to use the initial-partial-aggregation technique is based on a metric that includes the estimated size for a UIT table (or other initial table defined in the underlying query optimization framework) (N1) divided by the estimated size for the PAIT table (N2), or (N1/N2).  One example of a metric is N1/N2, which reflects a relative size reduction of the initial temporary table when the initial temporary table is a PAIT table generated using the initial-partial-aggregation technique.  In one embodiment, the metric is further based on a degree of parallelism (Dr) available to compute the query.  For example, the metric may be N1/N2/DP); and
in response to the determination that the estimated number of rows is less than a preset threshold:
executing, by the computer device, the uncorrelated subquery statement, and
rewriting, by the computer device, the target clause according to an execution result set of the uncorrelated subquery statement (BONDALAPATI [0064], [0101], [0161] – [0163] e.g. [0161] As used herein, a query is considered "transformed" when the query is (a) rewritten from a first expression or representation to a second expression or representation, (b) received in a manner that specifies or indicates a first set of operations, such as a first expression, representation, or execution plan, and executed using a second set of operations, such as the operations specified by or indicated by a second expression, representation, or execution plan, or (c) received in a manner that specifies or indicates a first set of operations, and planned for execution using a second set of operations. [0163] A query optimizer may optimize a query by transforming the query.  In general, transforming a query involves rewriting a query into another semantically equivalent query that can potentially be executed more efficiently, i.e. one for which a potentially more efficient and/or less costly execution plan can be generated.  Both human-generated and software-generated queries may be rewritten more efficiently.  A query may be rewritten by manipulating any internal representation of the query, including any copy thereof, to form a transformed query or a transformed query representation.  Alternatively and/or in addition, a query may be rewritten by generating a different but semantically equivalent database statement), to eliminate the uncorrelated subquery statement (BONDALAPATI [0136] – [0137] e.g. Sink-Table-Elimination Technique [0136] As described above, in some query optimization frameworks, when groupings specified in a query are reduced to simple GROUP BY clauses with or without a ROLLUP operator, and subqueries may be constructed based on the reduction.  Furthermore, when the results of a first subquery can be used to compute another subquery, the results of the first subquery may be stored in an additional temporary table.  Results of subqueries that are not reused are written to a table, referred to as a sink table. [0137] In the sink-table-elimination technique, when results of a subquery are not reused, instead of storing the subquery results in a sink table, the results of the subqueries are union-ed and returned directly.  With the sink-table-elimination technique, I/O writes into the sink table and I/O reads from the sink table can be avoided).
5.	With respect to claim 2,
	BONDALAPATI further discloses
replacing, by the computer device, the uncorrelated subquery statement in the target clause with the execution result set of the uncorrelated subquery statement (BONDALAPATI [0064], [0101], [0161] – [0163] e.g. [0161] As used herein, a query is considered "transformed" when the query is (a) rewritten from a first expression or representation to a second expression or representation, (b) received in a manner that specifies or indicates a first set of operations, such as a first expression, representation, or execution plan, and executed using a second set of operations, such as the operations specified by or indicated by a second expression, representation, or execution plan, or (c) received in a manner that specifies or indicates a first set of operations, and planned for execution using a second set of operations); and
performing, by the computer device, transformation and optimization on a replaced expression according to an operator in the target clause (BONDALAPATI [0064], [0101], [0161] – [0163] e.g. [0163] A query optimizer may optimize a query by transforming the query.  In general, transforming a query involves rewriting a query into another semantically equivalent query that can potentially be executed more efficiently, i.e. one for which a potentially more efficient and/or less costly execution plan can be generated.  Both human-generated and software-generated queries may be rewritten more efficiently.  A query may be rewritten by manipulating any internal representation of the query, including any copy thereof, to form a transformed query or a transformed query representation.  Alternatively and/or in addition, a query may be rewritten by generating a different but semantically equivalent database statement).
6.	With respect to claim 3,
	BONDALAPATI further discloses wherein the operator in the target clause comprises at least one of SOME, ANY, ALL, LIKE, BETWEEN, AND, =, >, >=, <, <=, IN, NOT IN, EXISTS, or NOT EXISTS (BONDALAPATI [0125], [0129] e.g. [0125] G3: GROUP BY c, rollup(d), which produces (c, d) and (c);  with the results from G1-G3 combined with a UNION ALL (or similar)command).
7.	With respect to claim 4,
	BONDALAPATI further discloses
obtaining, by the computer device, a historical estimated number of rows of a to-be-queried table corresponding to the target clause;
obtaining, by the computer device, a selection rate according to an expression of the target clause;
obtaining, by the computer device, an estimated number of rows of the to-be-queried table corresponding to the target clause according to the historical estimated number of rows and the selection rate; and
using, by the computer device, the estimated number of rows of the to-be-queried table corresponding to the target clause as the estimated number of rows of the execution result set corresponding to the target clause (BONDALAPATI [0095] – [0100] e.g. [0095] In one embodiment, the initial-partial-aggregation technique is only used to execute the query when it is determined that using the initial-partial-aggregation technique is cost effective, such as based on one or more cost estimates.  For example, the initial-partial-aggregation technique can be used when the estimated cost of using the PAIT table [as a historical estimated number of rows of a to-be-queried table] generated by the initial-partial-aggregation technique is lower than a cost of using another initial temporary table, such as the UIT table. [0096] When the conditions for using the initial-partial-aggregation technique are met, an estimated cost of using another technique defined in the underlying query optimization framework for generating an initial base table for a query can be compared against an estimated cost of using the initial-partial-aggregation technique on the query.  Even if the conditions for the initial-partial-aggregation technique are met, a cost optimizing procedure may determine that another technique defined in the underlying query optimization framework for generating an initial base table should be used. [0097] In one embodiment, the cost estimates are generated by compiling the subqueries for generating the initial temporary table [as to-be-queried table] to determine and/or estimate the size (e.g. the number of rows) that would be produced in (1) the PAIT table using the initial-partial-aggregation technique and (2) an initial temporary table that would otherwise be created using the underlying query execution framework, such as a UIT table.  In one embodiment, the determination of whether to use the initial-partial-aggregation technique is based on a metric that includes the estimated size for a UIT table (or other initial table defined in the underlying query optimization framework) (N1) divided by the estimated size for the PAIT table (N2), or (N1/N2) [as a selection rate].  One example of a metric is N1/N2, which reflects a relative size reduction of the initial temporary table when the initial temporary table is a PAIT table generated using the initial-partial-aggregation technique.  In one embodiment, the metric is further based on a degree of parallelism (Dr) available to compute the query.  For example, the metric may be N1/N2/DP. ).
8.	With respect to claim 5,
	BONDALAPATI further discloses obtaining, by the computer device, the estimated number of rows of the to-be-queried table by calculating a product of the historical estimated number of rows multiplied by the selection rate (BONDALAPATI [0148] e.g. [0148] At decision block 122, it is determined whether subquery results for any of the one or more subqueries are reusable to calculate another subquery.  If any subquery results are reusable, processing continues to block 126.  Otherwise, processing continues to block 124, where the sink-table-elimination technique is selected for use.  In this case, the optimized query will include a union of the results of the one or more subqueries that is performed without writing the results to any additional temporary table).
9.	With respect to claim 6,
	BONDALAPATI further discloses
executing, by the computer device, the uncorrelated subquery statement, and obtaining a number of rows of a current execution result set in real time in an execution process;
determining, by the computer device, whether the number of rows of the current execution result set is greater than the preset threshold (BONDALAPATI [0095] – [0100] e.g. [0097] For example, the metric may be N1/N2/DP.  In one embodiment, the initial-partial-aggregation technique is used when the metric is greater than a threshold T. Any of the values used in cost optimization may be estimated); and
in response to the determination that the number of rows of the current execution result set is not greater than the preset threshold, continuing, by the computer device, to execute the uncorrelated subquery statement, and returning to the step of obtaining the number of rows of the current execution result set in real time, until execution of the uncorrelated subquery statement is completed (BONDALAPATI [0095] - [0097] e.g. [0095] In one embodiment, the initial-partial-aggregation technique is only used to execute the query when it is determined that using the initial-partial-aggregation technique is cost effective, such as based on one or more cost estimates.  For example, the initial-partial-aggregation technique can be used when the estimated cost of using the PAIT table generated by the initial-partial-aggregation technique is lower than a cost [as the preset threshold] of using another initial temporary table, such as the UIT table. [0096] When the conditions for using the initial-partial-aggregation technique are met, an estimated cost of using another technique defined in the underlying query optimization framework for generating an initial base table for a query can be compared against an estimated cost of using the initial-partial-aggregation technique on the query.  Even if the conditions for the initial-partial-aggregation technique are met, a cost optimizing procedure may determine that another technique defined in the underlying query optimization framework for generating an initial base table should be used).
10.	Claims 8-13 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.
11.	Claims 15-19 are same as claims 1-2, 4-6 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BONDALAPATI et al (US 2017/0300813 A1, hereinafter “BONDALAPATI”) in view of MacNicol et al (U.S. Patent 6341281 B1 hereinafter, “MacNicol”).
17.	With respect to claim 7,
Although BONDALAPATI substantially teaches the claimed invention, BONDALAPATI does not explicitly indicate when the rewritten target clause comprises a equation or inequality comprising a constant, optimizing, by the computer device, an expression of the rewritten target clause according to the equation or inequality comprised in the rewritten target clause.
MacNicol teaches the limitations by stating when the rewritten target clause comprises a equation or inequality comprising a constant, optimizing, by the computer device, an expression of the rewritten target clause according to the equation or inequality comprised in the rewritten target clause (MacNicol col. 18 lines 7-13 Fig. 10 e.g. p_size = 15; (122) Now, a comparison is done of NLI with QR.  The first test is done on Query 1.  The syntax for the rewritten query is shown in FIG. 10.  Notice that V0 is mentioned twice, once in evaluating V1 and once in evaluating the final query.  V1 is pre-materialized in the tests to avoid V0 being reexecuted.  Since the cost of writing V1 to disk was not counted, the setup favors QR a little bit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of BONDALAPATI and MacNicol, to improve the performance of systems, particular database queries, for enhancing decision support (MacNicol col. 2 line 8-11). 
18.	Claim 14 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
19.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
20.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 1, 2021